Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims foreign priority under 35 USC 119a-d to Britain application filed on 06/27/2014.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 06/05/2020, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 06/05/2020.

Drawings
6.    Applicant’s drawings filed on 06/05/2020 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 06/05/2020 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.
Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of coassigned Patent no. 10,678,658. Although the claims at issue are not identical, they are not patentably distinct from each other because both the co-assigned Application claim 51 and co-assigned Patented Application claim 1 are almost the same in scope.
Instant claims 1 and associated claims 2-19
App. No. ‘658  and associated claims 2-19
1. A computer-implemented method of quorum-based data processing, comprising: generating, by a server, a plurality of quorum portions from original data, wherein the original data includes secret information for data processing within a secured computing environment, and wherein at least a predetermined minimum number of the quorum portions are required to reconstruct the original data; determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes 10a larger proportion of the quorum portions; and distributing each set of quorum portions to a respective one of a plurality of computing devices associated with respective participants over a data 



The instant application claims and Patented App ‘658 claims are directed towards quorum-based data processing and recovering original data within a secure environment. 
One of ordinary skill in the art would understand from the teachings found in Patented App ‘658 would not be significantly different from those found in the Instant application relates to quorum-based data processing. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modifyinstant Application claims with the additional limitation of so to obtain Patented App ‘658 claims as claimed. 
Allowance of application claim 1 would result in an unjustified time-wiseextension of the monopoly granted for the invention defined by co-assigned Applicationclaim 1. Therefore, the provisional obviousness-type double patenting is appropriatebecause the conflicting claims have not in fact been patented. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0268931 hereinafter O’Hare in view of U.S. Publication No. 2008/0263363 hereinafter Jueneman.

As per claim 1, O’Hare discloses:
A computer-implemented method of quorum-based data processing (para 0003 “Data parsing information that is usable to determine into which of a plurality of shares a unit of data of the virtual machine files will be placed and how the unit of data will be encrypted is generated. The virtual machine files are restorable by accessing a threshold number of the plurality of shares.”), comprising:
generating, by a server, a plurality of quorum portions from original data, wherein the original data includes secret information for data processing within a secured computing environment (para 0065-0067 “One example of a secure data parser is shown in FIG. 2, which shows the following steps of a process performed by the secure data parser on the data to be parsed, resulting in storing a session master key with the parsed data: 1. Generating a Para 0071 “In implementations where the parsing operation includes redundancy, the original data can be restored from a minimum number of the total number of shares, which is less than the total number of shares.”)
and wherein at least a predetermined minimum number of the quorum portions are required to reconstruct the original data (para 0065-0067 “One example of a secure data parser is shown in FIG. 2, which shows the following steps of a process performed by the secure data parser on the data to be parsed, resulting in storing a session master key with the parsed data: 1. Generating a session master key and encrypting the data using, for example, the RSI or the RC4 stream cipher. 2. Parsing the resulting encrypted data into four data shares according to the pattern of the session master key.” Para 0071 “In implementations where the parsing operation includes redundancy, the original data can be restored from a minimum number of the total number of shares, which is less than the total number of shares.”)
wherein each quorum portion comprises a respective partial encryption key (Fig. 2, para 0068 “Parsing the session master key according to the pattern of a Parser Master Key and appending the resulting key shares to the data shares. The resulting four shares of data will contain portions of the encrypted original data and portions of the session master key.” Para 0070 “Encrypting each share with its respective stream cipher key, then storing the encryption keys 

O’Hare does not disclose:
determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions; and distributing each set of quorum portions to a respective one of a plurality of computing devices associated with respective participants over a data network within a secured computing environment

Jueneman discloses:
determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective proportion of the plurality of quorum portions, and at least one set includes a larger proportion of the quorum portions (para 0070 “Any group of K or more entities (up to N) can come together to reconstruct the secret MKEK or an AKEK, but no group of less than K entities can accomplish this. Such a system is called a (K,N)-threshold scheme.); and
distributing each set of quorum portions to a respective one of a plurality of computing devices associated with respective participants over a data network within a secured computing environment (para 0071 " When the shares from K entities are reconstituted to re-form the polynomial curve, interpolation can Para 0141 "A means of designating a number (zero or more) of Mandatory Recovery Agents or Recipients of the secured information that cannot be bypassed by the normal originator may be provided on behalf of the institution under the control of the System Administrator or System Security Officer on a per HCD basis; together with some other number (zero or more) Optional Recipients specified by the originator, that are required or allowed to be able to decrypt the encrypted information. This set of Mandatory and Optional Recipients is not necessarily limited to a single enclave as defined by a single common named or default Host Authorization Code (HAC), but instead can confine communications between and among a fixed set of users operating in different enclaves, while preventing users from accessing or decrypting the information outside of their own authorized enclave, even if they possess the secure portable encryption device and know the user PIN. This invention dynamically defines and configures the authorized population and tiers of users, portable encryption devices, and host computing devices that are allowed to communicate through the flexibility of support of multiple Host Authorization Codes by each host-computing device.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the secure data parsing system of O’Hare to include determining sets of quorum portions from said plurality of quorum portions, wherein each set includes a respective 
The motivation would have been to protect key encrypting keys when the data itself, and the means to encrypt and decrypt the data and to generate and recombine the shared secrets, are on a portable device based on a total number of participants.

	As per claim 2, O’Hare in view of Jueneman discloses:
The method of claim 1, wherein the original data is a secret key for encrypting or decrypting data within the secured computing environment (O’Hare para 0065-0067).  

	As per claim 3, O’Hare in view of Jueneman discloses:
The method of claim 1, wherein a total number of quorum portions is determined based on the total number of participants and the predetermined number of quorum portions required to reconstruct the original data (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).  


	As per claim 4, O’Hare in view of Jueneman discloses:
The method of claim 1, wherein the sets are determined by dividing the plurality of quorum portions into non-overlapping sets of said plurality of quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme)

	As per claim 5, O’Hare in view of Jueneman discloses:
25The method of claim 1, wherein the plurality of quorum portions are divided into respective proportions that control combinations of associated participants required to reconstruct the original data from the respective quorum portions (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).  

	As per claim 6, O’Hare in view of Jueneman discloses:
The method of claim 5, wherein each participant is assigned to one of a plurality of groups, 30and each group is associated with a respective different proportion of quorum portions (O’Hare para 0065-0067).  
	
	As per claim 7, O’Hare in view of Jueneman discloses:
The method of claim 6, wherein, to reconstruct the original data, quorum portions are required from at least one participant from the group associated with 

	As per claim 8, O’Hare in view of Jueneman discloses:
5The method of claim 7, wherein the generated quorum portions are allocated based on an associated job function of the associated respective participant (O’Hare para 0065-0067) and (Jueneman para 0070, 0071 and 0141, the motivation would have been to properly provide a secure secret sharing scheme).  

	As per claim 9, O’Hare in view of Jueneman discloses:
The method of claim 8, wherein the set including a larger proportion of the quorum portions is allocated to a relatively higher level job function (O’Hare para 0054 and 0055) and (Jueneman para 0175, the motivation would have been to properly indicate how important the data is).  

	As per claim 10, O’Hare in view of Jueneman discloses:
The method of claim 1, wherein each quorum portion includes data identifying a validity status (Jueneman para 0175, the motivation would have been to properly indicate how important the data is).  


As per claim 11, O’Hare in view of Jueneman discloses:
The method of claim 10, wherein the status data includes an expiry date and/or time for the 15associated quorum portion (O’Hare para 0179) and (Jueneman para 0040 and 0144, the motivation would have been to properly indicate a time period with the data).  

As per claim 12, O’Hare in view of Jueneman discloses:
The method of claim 10, wherein the status data includes a unique serial number associated with an associated participant (Jueneman para 0100, 0105, and 0173, the motivation would have been to properly indicate serial information for identification purposes).  

As per claim 13, O’Hare in view of Jueneman discloses:
The method of claim 1, further comprising revoking access rights of a set of quorum portions allocated to a participant (O’Hare para 0027) and (Jueneman para 0027 and 0143, , The motivation would have been to properly indicate serial information for identification purposes).  

As per claim 14, O’Hare in view of Jueneman discloses:
The method of claim 1, further comprising: receiving, from a plurality of computing devices associated with respective available 25participants in the secured computing environment, a plurality of sets of quorum portions that together include at least the predetermined minimum number of quorum portions 
.  
As per claim 15, O’Hare in view of Jueneman discloses:
30The method of claim 1, wherein each quorum portion includes a corrupted data value at a respective defined position in the original data (O’Hare Fig. 2, para 0141 “As described above, each data share may be secured using a share integrity portion including share integrity information (e.g., a SHA-256 hash) of the encrypted, pre-partitioned data. To verify the integrity of the outputs blocks at recovery time, the secure data parser may compare the share integrity blocks of each share and then invert the parse algorithm. The hash of the recovered data may then be verified against the share hash.”) and (Jueneman para 0059 and 0114).

As per claim 16, O’Hare in view of Jueneman discloses:
The method of claim 1, wherein each computing device comprises an authentication token and/or a security dongle (Jueneman para 0054).  

As per claim 17, O’Hare in view of Jueneman discloses:



	As per claim 18, O’Hare in view of Jueneman discloses:
A non-transitory computer-readable medium comprising computer-executable instructions, that when executed perform a method according to claim 1 (O’Hare para 0158).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20040047472 discloses on paragraph 0014 The present invention defines a method and apparatus for managing access to a signal, representative of an event of a service provider, utilizing a smart card. That is, this method comprises receiving in a smart card a signal that is scrambled using a symmetric scrambling key, receiving data representative of a first share, constructing the scrambling key using the first share and at least two additional shares that are stored in the smart card and descrambling the signal using the constructed scrambling key to provide a descrambled signal.”

U.S. Publication No. 20140201533 discloses on paragraph 0082 “Quorum-encryption module 103 may be configured to quorum-encrypt 

U.S. Publication No, 20050114650 discloses on 0082 “in step 504, at least the predetermined quorum 26 of nodes 16 votes to enroll the new entity 20. Specifically, a key is divided into several partial keys, e.g. thirty (30) keys. A minimum number of these partial keys, e.g. four (4) partial keys, can be utilized for creating a full signature. Each node 16 possesses one partial key and therefore can partially sign the new entity’s certificate to produce a fraction of the 

U.S Publication No. 20126321686 discloses on paragraph 0013 “
“Embodiments described herein are directed to allowing a user to store encrypted, third-party-accessible data in a data store and to providing third party data access to a user's encrypted data according to a predefined policy. In one embodiment, a data storage system receives encrypted data from a user at a data storage system. The data is encrypted using the user’s private key. The data storage system stores the received encrypted data in the data storage system according to a predefined policy. The encryption prevents the storage system from gaining access to the encrypted data, while the policy allows the encrypted data to be released upon receiving a threshold number of requests from verified third parties. The data storage system implements a verifiable secret sharing scheme to verify that the encrypted data can be reconstituted without the data storage system accessing the encrypted data. The data storage system also synchronously acknowledges to the user that the received encrypted data has been verified and successfully stored.”

U.S. Publication No. 20130039491 discloses on paragraph 0027 “The protection control module 120 receives the key shares from the detection modules in step S2004 of FIG. 19, and verifies whether the received key shares 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GARY S GRACIA/Primary Examiner, Art Unit 2491